      Case 1:18-cr-00893-DLC Document 37 Filed 05/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA,            :
                                      :
                -v-                   :                18cr893 (DLC)
                                      :
 NIKOLAY LEVINSON,                    :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On April 29, 2020, Nikolay Levinson (“Levinson”),

proceeding pro se, moved to modify or reduce his term of

imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

Accordingly, it is hereby

     ORDERED that the Government shall file its response to the

April 29 motion by May 22, 2020.

     IT IS FURTHER ORDERED that, in its response, the Government

shall advise the Court whether the Bureau of Prisons is capable

of considering a petition pursuant to 18 U.S.C. § 3582(c)(1)(A)

from Levison, who is currently incarcerated at the Bergen County

Jail, a facility that is not operated by the Federal Bureau of

Prisons.

     IT IS FURTHER ORDERED that the Clerk of Court is directed

to mail a copy of this Order to Levinson at Bergen County Jail,
         Case 1:18-cr-00893-DLC Document 37 Filed 05/14/20 Page 2 of 2



P.O. Box 0369, Hackensack, N.J. 07601-0369.

     SO ORDERED:

Dated:      New York, New York
            May 14, 2020


                                            __________________________
                                                    DENISE COTE
                                           United States District Judge




                                      2
